Citation Nr: 9936266	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran retired in August 1994 with more than 20 years of 
active military service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision from the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a seizure 
disorder with a noncompensable evaluation, effective 
September 1, 1994.  In September 1998, the veteran's claims 
file was transferred to the Denver, Colorado, RO for further 
adjudication.  By rating decision in July 1999, the RO 
granted an evaluation of 20 percent for service-connected 
seizure disorder, effective September 1, 1994.

In an April 1997 decision, the Board, inter alia, denied an 
initial compensable evaluation for service-connected seizure 
disorder.  The veteran appealed this decision.  By order 
dated in March 1998, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the 
Court"), pursuant to a joint motion to remand the appeal, 
vacated the Board's decision and remanded the matter to the 
Board.  In August 1998, the Board remanded the veteran's 
claim to the RO for further development to include obtaining 
medical treatment records and a VA examination. 


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's seizure disorder is manifested by no major 
seizures, but episodes of dizziness, blanking out, and 
staring into space with some lapse of time.  These 
episodes do not occur often, at most a couple of times per 
month.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.121, 
4.124(a), Diagnostic Code 8911 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show hospitalization 
from July to August 1982 with complaints of excessive 
sleepiness and headache with some dizziness.  Diagnosis at 
that time was recurrent hypersomnia with no etiology 
determined, but no evidence of seizure disorder or anatomic 
pathology.  Electroencephalogram (EEG) in November 1983 
revealed findings consistent with the diagnosis of partial 
complex seizures.  In December 1983, in view of the veteran's 
history and EEG changes, a service physician reported an 
impression of partial complex seizures with postictal 
confusion and drowsiness.  The veteran was started on 
medication at that time.  A neurological consultation in 
December 1984 noted impressions of partial complex seizure 
disorder and excessive drowsiness secondary to the seizure 
disorder.  The physician noted a history of recurrent 
episodes approximately yearly of stupor and abnormal EEG.  

The service medical records in March 1989, show that the 
veteran had been seizure free for four years, but continued 
on medication.  In November 1990, the service physician 
recommended decrease of medication, as the veteran had no 
seizures.  Treatment records noted continued medication 
throughout 1992.  A treatment note in April 1993 showed a 
history of epilepsy and reported that the veteran was taking 
medication for the condition.  

The veteran's retirement physical examination in April 1994 
reported a history of complex partial seizures.  On a report 
of medical history, completed at the same time, the veteran 
reported a history of epilepsy since 1985.  The examiner 
noted that a head injury was possibly responsible for the 
seizure disorder with hypersomnia.  The examiner further 
noted that the veteran had no seizures since 1985 and was no 
longer on anti-epileptic medication.  

The veteran filed an initial claim for VA benefits for 
service connection for a seizure disorder in September 1994.  

A VA general medical examination was conducted in October 
1994.  The veteran reported periods of unconsciousness during 
service, beginning in approximately 1981.  The veteran was 
provided with medication, which took care of the symptoms 
completely and was discontinued in 1992, as the veteran had 
been symptom-free for six-or-seven years.  The veteran 
reported no symptoms since that time, but reported episodes 
lasting for a second or two, where he "blanks out."  
Neurological examination was negative.  The examiner provided 
an impression of seizure disorder, probably narcolepsy, which 
was documented in service records, but not available at 
present. 

In his notice of disagreement, received in May 1995, the 
veteran stated that his seizure disorder caused difficulty in 
his work as a truck driver.  

At a hearing before an RO hearing officer in September 1995, 
the veteran testified that he was not currently receiving 
medical treatment for his seizure disorder.  He stated that 
in 1984, he began to take medication for this condition.  He 
reported that he continued to take medication until his final 
year in service and noted no problems at that time.  
Transcript, pp. 2-3.  He noted that he was not currently 
taking medication.  Transcript, p. 7.  The veteran testified 
that he experienced short periods of dizziness for uncertain 
lengths of time.  Transcript, p. 4.  The veteran's spouse 
reported that when the veteran reported a headache, she would 
watch him closely and sometimes it seemed as if he was not 
"right there."  She stated that this did not occur "real 
often," but had happened "several times."  Transcript, p. 
5.  The veteran stated that, during these "lapses," events 
seemed to occur in slow motion.  Transcript, p. 6.  

In April 1997, the Board, inter alia, denied a compensable 
evaluation for service-connected seizure disorder.  The Board 
found that the veteran's seizure disorder was currently 
asymptomatic without the need for medication.  In a Joint 
Motion for Partial Remand and for a Suspension of Proceedings 
(hereinafter "Joint Motion"), the veteran's representative 
and VA General Counsel requested that the April 1997 Board 
decision be partially vacated and the appeal remanded to the 
extent that the Board denied a compensable evaluation for the 
veteran's service-connected seizure disorder.  The parties 
noted that the Board had failed to obtain an adequate medical 
examination, in light of the veteran's testimony at the 
September 1995 hearing and had failed to provide adequate 
reasons and bases for the decision denying a compensable 
evaluation for service-connected seizure disorder.  In a 
March 1998 Order, the Court granted the motion and vacated 
the Board's decision as to that issue.  In an October 1997 
decision, the Board remanded the veteran's claim for further 
development to include obtaining medical treatment records 
and a VA examination.  By letter in February 1999, the RO 
requested that the veteran identify all VA and non-VA health 
care providers who treated him for his seizure disorder since 
October 1994.  The RO again requested this information by 
letter dated in April 1999.  The record contains no response 
to these requests.  

A VA examination was conducted in June 1999, and the examiner 
noted review of the veteran's medical records.  The veteran 
denied having missed any work due to seizures.  The examiner 
noted the history of the veteran's seizure disorder as 
reported by the veteran and the medical records.  The veteran 
reported that his only current symptom was a tendency to gaze 
into space at times.  He stated that these staring spells 
occurred once or twice per month, generally when he was quiet 
or at rest.  The examiner provided a conclusion of partial 
complex seizure disorder with hypersomnolence.  The examiner 
stated that the veteran had an unusual history, which by 
medical records, appeared to be a seizure disorder with 
episodes of hypersomnolence, which tended to cluster and 
resolve under treatment with medication.  The examiner stated 
that the veteran had not had any hypersomnolence episodes for 
several years, but had infrequent episodes of staring spells, 
which did not interfere with his daily activities, a couple 
of times per month at most.  The veteran was not currently 
taking any medication.  The examiner stated that, given the 
veteran's history, intermittent episodes of blankness and 
staring would be consistent with ongoing, very minor, 
electrical disturbances related to the partial complex 
seizures.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's 
seizure disorder, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of petit mal epilepsy under Diagnostic Code 
8911.  See 38 C.F.R. § 4.20.

Under the Schedule, a major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  38 
C.F.R. § 4.124(a), Diagnostic Code 8911, Note (1).  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control. 38 C.F.R. § 4.124(a), Diagnostic Code 
8911, Note (2).  The general rating formula for major and 
minor epileptic seizures is as follows:
? 100 percent if averaging one major seizure per month over 
the last year; 
? 80 percent if averaging at least one major seizure in 
three months over the last year; or more than 10 minor 
seizures weekly; 
? 60 percent if averaging at least one major seizure in four 
months over the last year; or nine-to-ten minor seizures 
per week; 
? 40 percent if at least one major seizure in the last six 
months or two in the last year; or averaging at least 
five-to-eight minor seizures weekly; and
? 20 percent if at least one major seizure in the last two 
years; or at least two minor seizures in the last six 
months.  38 C.F.R. § 4.124(a), Diagnostic Code 8911, 
General Rating Formula for Major and Minor Epileptic 
Seizures.  
In the presence of major and minor seizures, the 
predominating type will be evaluated and there will be no 
distinction between diurnal and nocturnal major seizures.  38 
C.F.R. § 4.124(a), General Rating Formula for Major and Minor 
Epileptic Seizures, Note (2) and (3).  

As to frequency of seizures, competent, consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under ordinary conditions 
(while not hospitalized).  38 C.F.R. § 4.121 (1998).  

The Board notes that by rating decision in July 1999, the RO 
granted an increased initial evaluation of 20 percent for the 
veteran's service-connected seizure disorder, effective 
September 1, 1994.  

In the instant case, the veteran has not contended that he 
suffers from major seizures.  The medical evidence verifies 
that the veteran has been free of major seizures since at 
least 1985.  The veteran reports brief episodes, where he 
"blanks out," experiences dizziness, and stares into space.  
At the September 1995 hearing, the veteran's spouse noted 
that these episodes did not occur often.  The VA examiner in 
June 1999 stated that the veteran had infrequent episodes of 
staring spells, not more than a couple of times per month.  
At the examination, the veteran stated that the episodes 
occurred once or twice per month.  The veteran's 
symptomatology most closely approximates the criteria for a 
20 percent evaluation under the Schedule.  There is no 
evidence that the veteran has suffered any major seizures in 
more than ten years.  Further, the evidence preponderates 
against a finding that the veteran averages five-to-eight 
minor seizures weekly, as the criteria for a 40 percent 
evaluation require.  The Board finds that the evidence 
preponderates against an evaluation in excess of 20 percent 
for the veteran's service-connected seizure disorder. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.121, 4.124(a), 
Diagnostic Code 8911


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected seizure disorder is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

